Citation Nr: 0431605	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1959.

This matter arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for an eye disorder.  

In November 2003, the Board remanded the matter to obtain 
additional evidence and cure certain due process defects.  
The matter was returned to the Board in October 2004 for 
final appellate consideration.

The Board notes that this appeal initially included the issue 
of entitlement to service connection for right hip disorder, 
stomach disorder, and bilateral hearing loss.  A review of 
the record shows that the Board issued a final decision in 
November 2002 which denied service connection for a right hip 
disorder and stomach disorder, and that service connection 
for bilateral hearing loss was granted by the RO in a June 
2004 rating action.  As a result, the issues of service 
connection for right hip disorder, stomach disorder, and 
bilateral hearing loss are no longer the subjects of 
appellate review.


FINDING OF FACT

The competent evidence of record is in approximate balance as 
to whether the veteran's diagnosed exophoria (claimed as an 
eye disorder) is causally related to his in-service motor 
vehicle accident.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, service 
connection for exophoria is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In this case, the service medical records show that the 
veteran suffered significant facial injuries in a January 
1958 motor vehicle accident.  He sustained a depressed 
fracture of the nasal bone, comminuted fractures of the right 
and left maxillary bone, and fracture of both rami of the 
mandible.  There was no report of any injury or disability of 
the eyes.  He was released from medical care in July 1958 
with a recommendation that he go before a Board of Medical 
Survey.  On Report of Medical Examination for separation, 
dated in January 1959, the veteran's eyes, pupils, and ocular 
motility were all found to be normal.  An ophthalmoscopic 
examination was also noted to be normal.

Post-service medical evidence includes the reports of VA 
examinations conducted in March 2001 and March 2004.  At his 
March 2001 examination, the veteran complained that he would 
lose the "ability to compensate" whenever he became tired.  
He said he had learned over the years to compensate for the 
muscle imbalance that he had.  A red lens test was conducted 
to determine if there was any diplopia.  A mixed response was 
obtained, but the veteran did have the ability to fuse.  Von 
Graefe phoria and cover tests showed exophoria and slight 
hyperphoria of left eye.  There was no evidence of traumatic 
cataracts.  The examiner opined that the veteran's problem 
with intermittent diplopia (brought on by fatigue) was 
consistent with a person who learned to compensate for slight 
muscle imbalance.  Although diplopia was not identified on 
current examination, the examiner noted that it was possible 
that the veteran experienced diplopia, and that the symptoms 
were consistent with some of his findings.  

At his March 2004 VA examination, the veteran again 
complained of diplopia when he became tired.  The examiner 
remarked that the veteran's in-service motor vehicle accident 
had resulted in significant head and face trauma.  He noted 
that the left side of the veteran's face had been 
reconstructed.  The right side of the veteran's face, which 
had been managed without surgery, resulted in the orbit being 
displaced and the right eye being lower than the left.  The 
veteran tilted his head to the right shoulder.  The veteran 
refused the red lens test indicating no diplopia.  Cover test 
revealed exophoria of 8 prism diopters.  No diplopia or 
strabismus was elicited.  He was comfortable with his head 
tilted to the right shoulder.  When he moved to primary gaze 
and left shoulder head tilt, the veteran was uncomfortable 
but he did not display diplopia.  The diagnosis was right 
facial asymmetry, with right eye lower than left eye due to 
motor vehicle accident.  The examiner stated that the veteran 
compensated for his eye movements by tilting his head toward 
the right shoulder, and that eye movements revealed 
exophoria.  The veteran's eyes tend to turn outward but 
without frank strabismus or diplopia.  However, the examiner 
added that the veteran's complaint of intermittent diplopia 
when tired was consistent with his exophoria.  The examiner 
stated that the veteran's other vision problems (hyperopia, 
presbyopia, cataracts, and macular drusen) were all normal 
physiological changes and not service connected.

On review of the foregoing evidence, the Board finds that 
service connection is warranted for exophoria.  Although 
exophoria was not shown in service, the Board believes that 
the competent medical evidence in the file, which consists of 
two VA examination reports, places the evidence in relative 
equipoise as to whether the veteran's current exophoria is a 
direct result of the traumatic injuries he sustained in 
service.  Indeed, the report of the March 2004 examination 
indicated that the veteran's problem with exophoria was 
caused by the muscle imbalance of his eyes, which was a 
residual of his service-connected facial injuries.  No other 
explanation for the veteran's problem with exophoria has been 
provided.

In view of the foregoing discussion, and with consideration 
of the benefit-of-the-doubt/reasonable-doubt doctrine, the 
Board will exercise our discretion to conclude that the 
evidence is in approximate balance as to whether the 
veteran's exophoria (claimed as an eye disorder) is service 
connected.


ORDER

Entitlement to service connection for exophoria (claimed as 
an eye disorder) is granted.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



